DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically referring to claim 13, line 3 uses “means” for forming a narrow beam of light. The modifying term “focusing” does not provide sufficient structure within the claim. In the specification on page 20 lines 20-22, the focusing means are said to be a collimator. For examination purposes, the examiner will be interpreting “focusing means” as a collimator.
Additionally, this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “closure means” in claim 3. 
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first milk outflow opening" in line 7.  There is insufficient antecedent basis for this limitation in the claim. There was already “a first milk outflow opening” introduced in claim 1 line 4, so it is unclear if the applicant is referring to the same first milk outflow opening from line 4, or if they are referring to a new and separate component. For examination purposes, it was interpreted as the same first milk outflow opening introduced in line 4.
Claim 1 recites the limitation "the sensor elements" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor elements” from claim 1 line 14, or if these are new and separate elements. For examination purposes, it is being interpreted that “the sensor elements” is referring to the “optical sensor elements” in claim 1 line 14 and are therefore the same element.
Claim 4 recites the limitation "closure control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There was no “closure control unit” introduced in any of the prior claims. For examination purposes, it is being interpreted that the “a control unit” from claim 1 line 16 is adjusting the closure means passage.
Claim 7 recites the limitation "the sensor elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor elements” from claim 1 line 14, or if these are new and separate elements. For examination purposes, it is being interpreted that “the sensor elements” is referring to the “optical sensor elements” in claim 1 line 14 and are therefore the same element.
Claim 8 recites the limitation "the sensor elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor elements” from claim 1 line 14, or if these are new and separate elements. For examination purposes, it is being interpreted that “the sensor elements” is referring to the “optical sensor elements” in claim 1 line 14 and are therefore the same element.
Claim 9 recites the limitation "the sensor elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor elements” from claim 1 line 14, or if these are new and separate elements. For examination purposes, it is being interpreted that “the sensor elements” is referring to the “optical sensor elements” in claim 1 line 14 and are therefore the same element.
Claim 10 recites the limitation "the sensor elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor elements” from claim 1 line 14, or if these are new and separate elements. For examination purposes, it is being interpreted that “the sensor elements” is referring to the “optical sensor elements” in claim 1 line 14 and are therefore the same element.
Claim 11 recites the limitation "the sensor elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor elements” from claim 1 line 14, or if these are new and separate elements. For examination purposes, it is being interpreted that “the sensor elements” is referring to the “optical sensor elements” in claim 1 line 14 and are therefore the same element.
Claim 12 recites the limitation "the sensor elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor elements” from claim 1 line 14, or if these are new and separate elements. For examination purposes, it is being interpreted that “the sensor elements” is referring to the “optical sensor elements” in claim 1 line 14 and are therefore the same element. 
Claim 14 recites the limitation "closure control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There was no “closure control unit” introduced in any of the prior claims. For examination purposes, it is being interpreted that the “a control unit” from claim 1 line 16 is adjusting the closure means passage.
Claim 15 recites the limitation "the sensor elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor elements” from claim 1 line 14, or if these are new and separate elements. For examination purposes, it is being interpreted that “the sensor elements” is referring to the “optical sensor elements” in claim 1 line 14 and are therefore the same element.
Claim 16 recites the limitation "the sensor elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor elements” from claim 1 line 14, or if these are new and separate elements. For examination purposes, it is being interpreted that “the sensor elements” is referring to the “optical sensor elements” in claim 1 line 14 and are therefore the same element.
Claim 17 recites the limitation "the sensor elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor elements” from claim 1 line 14, or if these are new and separate elements. For examination purposes, it is being interpreted that “the sensor elements” is referring to the “optical sensor elements” in claim 1 line 14 and are therefore the same element.
All claims dependent upon a claim that is rejected under 112(b) inherit the rejection, which is why claims 2-3, 5-6, 13 and 18-19 are also rejected.
It is requested that the applicant to maintain uniformity of the claim language. The inconsistent usage of “optical sensor elements and “sensor elements” throughout the majority of the claim set provided unclear structure rendering many claims indefinite. The examiner will be examining the entire claim set based off of the interpretations explained above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5, 7-9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krief (US 2015/0241336 A1) in view of Ludwig (DE 3609275 A1) (all references to Ludwig correlate to the English translation provided).
Regarding claim 1, Krief discloses a milking system for milking a dairy animal (Paragraph [0001]) comprising: a milking cup for obtaining milk from the dairy animal (Figure 1, Paragraph [0040]; teat cup 10), with a teat space having a first milk outflow opening (Figure 1, Paragraph [0040]; milk line 20), a measuring chamber directly connected to the milking cup (Figure 1, Paragraph [0040]; milk meter 30 connected to teat cup 10 by milk line 20) for at least temporarily containing the obtained milk and provided with a milk inflow opening which is in flow communication with the a first milk outflow opening (Figure 1; milk line 20 flows out of teat cup and flows into milk meter 30), a second milk outflow opening (Figure 1; milk line 20 continues to flow out of the bottom of milk meter 30), a vacuum outlet which is connectable to a reduced-pressure pump (vacuum is implicit and necessary device in an automatic milking system) and a sensor device for measuring a property of the milk in the measuring chamber (Figure 1, Paragraph [0040]; optical/color sensor 40), wherein a flow path of the milk runs from the first milk outflow opening via the milk inflow opening through the measuring chamber to the second milk outflow opening (Figure 1; flow path runs from teat cup 10, through milk line 20, into milk meter 30, and out of the bottom through milk line 20), wherein the sensor device comprises an optical sensor device (Figure 1, Paragraph [0040]; optical/color sensor 40) having a plurality of optical sensor elements and at least one light source configured to shine light via at least a part of the milk onto the sensor elements and to generate sensor signals therein (Figure 2, Paragraphs [0041], [0043], and [0044],; emitter 410 and detector 420 with detector elements 421), further comprising a control unit which is configured to process the sensor signals into values of at least two different parameters of the milk in the measuring chamber (Figure 2, Paragraph [0041] and [0043]; controller 80), wherein the parameters comprise at least one of a content of a milk component and a color (Paragraph [0001]; detects contaminants and milk color).
Krief does not disclose the measuring chamber being rigidly connected to the milking cup and the sensor device measuring a milk level in the measuring chamber. Although a vacuum outlet which is connectable to a reduced-pressure pump is implicit in a milking system, Krief does not specifically disclose this.
Ludwig teaches a milking cup being rigidly connected to a measuring chamber (Ludwig: Figure 1, Paragraph [0024]; teat cup 3, measuring apparatus 9, being connected “as close as possible” which would mean a direct, rigid connection). A milk level sensor (Figure 1; electrodes 13 and 15) for measuring milk level in the measuring chamber (Paragraph [0023] lines 237-238 and Paragraph [0025] lines 5-6). A vacuum with a reduced-pressure pump connected to the milking apparatus (Figure 1, Paragraph [0029] lines 316-317; pressure reducer V4; and Paragraph [0039] lines 515-517, usage of vacuum application).
 It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the teachings of Krief and incorporated the rigid connection, milk level measurement, and to specifically disclose a vacuum application as taught by Ludwig. The rigid connection provides a short, unimpeded path for the milk to flow through so that the milk level in the measuring vessel does not distort the actual milk flow from the teat (Ludwig: Paragraph [0024] lines 247-249). The milk level measurement provides a way to control and maintain a steady milk flow and milk level through the measuring vessel so as not to overflow the vessel or leave the vessel empty. The vacuum is an implicit component of milking systems so it would be obvious to still disclose their presence within the system.
Regarding claim 2, Krief as modified above teaches wherein, during milking, the second milk outflow opening is located on the an underside of the measuring chamber (Figure 1, milk line 20 leaving the underside of milk meter 30).
Regarding claim 3, Krief as modified above does not teach a controllable closure means for the measuring chamber.
Ludwig teaches a controllable closure means for the measuring chamber (Ludwig: Figure 1; flap 17), wherein the control unit (Ludwig: Paragraph [0025] lines 264-269) is configured to control the closure means on the a basis of a milk level in the measuring chamber (Ludwig: Paragraph [0025] lines 257-259), in such a way that the closure means is opened if a milk level increases or exceeds a predetermined upper threshold, and is closed if a milk level decreases or falls below a predetermined lower threshold (Ludwig: Paragraph [0025] lines 264-269 and Paragraph [0025] lines 257-259).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the teachings of Krief and incorporated the closure means as taught by Ludwig in order to provide a way to control the flow of milk through the measuring vessel to ensure that the vessel does do overflow or completely empty which could impact the efficiency of the milking process. 
Regarding claim 4, the modified reference teaches the limitations of claim 3 and further Ludwig teaches wherein the closure means is a valve (Ludwig: Figure 1; flap 17), wherein the control unit or closure control unit is configured to adjust the passage opening of the valve on the basis of a milk level in the measuring chamber (Ludwig: Paragraph [0025] lines 264-269 and Paragraph [0025] lines 257-259).
Regarding claim 5, Krief as modified above teaches wherein the sensor device comprises an array of optical sensor elements (Krief: Figure 2 and 3, Paragraph [0044], detector 420 mounted on PCB 430 with detector elements 421).
Regarding claim 7, Krief as modified above teaches wherein the sensor elements have different wavelength sensitivity (Krief: Figure 3, Paragraph [0037] and Paragraph [0044]; four types of detector elements 421).
Regarding claim 8, Krief as modified above teaches wherein the plurality of optical sensor elements comprise at least two of the same sensor elements (Krief: Figure 3, Paragraph [0044]; at least two R, G, B, and W detector elements can be seen)
Regarding claim 9, Krief as modified above teaches wherein a plurality of the sensor elements extend over substantially a height of the measuring chamber (Krief: Figures 1 and 2; optical/color sensor 40 extends vertically along the height of the milk meter 30).
Regarding claim 11, Krief as modified above teaches wherein the control unit is configured to detect and/or distinguish between particles in the milk (Krief: Paragraph [0002]; detects contaminants such as blood, puss, etc.) by evaluating a wavelength-, position- and/or time dependency of the sensor signals from the plurality of sensor elements (Krief: Paragraphs [0047]-[0048]; uses wavelengths detected by sensors and a formula to determine whether there is a significant change, examples shown in Table 1).
Regarding claim 16, Krief as modified above teaches wherein the plurality of optical sensor elements are an array of sensor elements and the at least two of the same sensor elements are arranged along the flow path (Krief: Figures 1 and 2; detector 420 and detector elements 421 of at least two R, G, B, and W detector elements are vertically disposed along the flow path through milk meter 30).
Regarding claim 18, Krief as modified above teaches wherein the particles are flakes or air bubbles (Krief: Paragraph [0002]; detects contanimants such as blood, puss, etc. which as mastitis related particles/flakes).
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krief (US 2015/0241336 A1) in view of Ludwig (DE 3609275 A1) as applied to claim 1 above, and further in view of Jenkins et al. (GB 2154007 A).
Regarding claim 14, the modified reference teaches the limitations of claim 4 and further Ludwig teaches wherein the valve (Ludwig: Figure 1; flap 17) comprises a proportional valve with a variably adjustable passage opening, and wherein the control unit or closure control unit is configured to adjust the passage opening of the proportional valve on the basis of a milk level in the measuring chamber (Ludwig: Paragraph [0025] lines 264-269 and Paragraph [0025] lines 257-259).
Ludwig does not teach that the valve is adjusted in such a way that the milk level is kept substantially constant.
Jenkins teaches a flow measuring system used for fluids, which could be milk, with a valve and a measuring vessel (Jenkins: Figure 1; valve V1 and vessel E1) wherein the valve is adjusted in such a way that the milk level is kept substantially constant (Jenkins: Page 2 lines 35-56).
It would have been obvious for a person having ordinary skill before the effective filing date to have taken the teachings of Krief in view of Ludwig and incorporated the constant milk level of Jenkins in order to avoid mixing milk and air which occurs when filling up an initially empty vessel (Jenkins: Page 1 lines 7-25).
Claims 6, 10, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krief (US 2015/0241336 A1) in view of Ludwig (DE 3609275 A1) as applied to claim 1 above, and further in view of Van den Berg et al. (EP 1000535 A1).
Regarding claim 6, Krief as modified above only teaches one light source (Krief: Figure 2; emitter 410).
Krief does not teach a plurality of light sources with differing peak wavelength.
Van den Berg teaches a plurality of light sources with differing peak wavelength (Van den Berg: Paragraph [0010]; one or more light sources having one or more discrete wavelengths).
It would have been obvious for a person having ordinary skill before the effective filing date to have taken the teachings of Krief and incorporated the plurality of light sources taught by Van den Berg to provide a way to measure multiple substances in milk as differing wavelengths relate to different absorption characteristic of specific substances in milk (Van den Berg: Paragraph [0010]).
Regarding claim 10, Krief as modified above only teaches sensor elements extending in one direction (Krief: Figures 1 and 2; optical sensor 40, detector 420, and detector elements 421 extending vertically along height of milk meter 30).
Krief does not teach wherein a plurality of sensor elements extend in another direction during milking.
Van den Berg teaches a plurality of sensor elements extend in another direction during milking (Van den Berg: Figure 1; sensors 11 disposed horizontally along the flow path).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to additionally have the sensor elements extend in another direction to provide an additional flow area to take measurements across in case any particles or color deviation was missed by vertical sensors immediately below teat cups, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 12, it should be noted due to the complexity and indefiniteness of this claim (see 112b rejection above) the examiner is applying prior art that reads on the examiners interpretation of the limitations. Krief as modified above does not teach a two part optical sensor device.
Van den Berg teaches wherein the sensor device (Van den Berg: Figure 1; sensors 11) comprises at least two part devices (Van den Berg: Figure 3; one part/side containing light sources 16 and the second part/side containing receivers 17), each part device comprises a plurality of sensor elements and a plurality of light sources (Van den Berg: Paragraph [0010], one or more light sources and one of more receivers), and the light sources of each part device are configured to shine light onto one or a plurality of the sensor elements of another part device (Van den Berg: Paragraph [0010]).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have taken the teachings of Krief and incorporated the two part optical sensor device in order to provide the light emitted from the first part a clear and direct path through the milk and across to the receivers on the second part to ensure a reliable reading.
Regarding claim 15, Krief does not teach the same number of light sources as sensor elements. 
Van den Berg teaches wherein there are a same number of light sources as sensor elements (Van den Berg: Figures 2 and 3; same number of light sources 16 as receivers 17).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have taken the teachings of Krieg and incorporated the same number of light sources and sensor elements as taught by Van den Berg to provide each light source with a corresponding detecting element configured to communicate together to ensure no signals are getting lost.
Regarding claim 17, the modified reference teaches the limitations of claim 10 and further Van den Berg teaches wherein the plurality of sensor elements are an array of sensor elements that extend along the flow path (Van den Berg: Figure 1; multiple sensors 11 disposed horizontally across the milk line 2 flow path).
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krief (US 2015/0241336 A1) in view of Ludwig (DE 3609275 A1) as applied to claim 1 above, and further in view of Van den Engh (US 2016/0258859 A1).
Regarding claim 13, Krief as modified above teaches wherein one or a plurality of light source which illuminates a single sensor element, or only a limited number of sensor elements (Krief: Figure 2, Paragraph [0041] and [0043]-[0044]; emitter 410 and detector 420 with detector elements 421). 
Krief does not teach wherein one or a plurality of light sources comprise focusing means configured to form a narrow light beam.
Van den Engh teaches a system for measuring light emitted by a sample such as a flow stream (Van den Engh: Abstract lines 9-12) which can be applied to milk from an animal (Van den Engh: Paragraph [0117], “biological sample” including milk from animals) a focusing means (Van den Engh: Paragraph [0069]; optical adjustment component = collimator) configured to form a narrow beam of light (Van den Engh: Paragraph [0066]; reducing divergence of light, narrowing the beam). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the teachings of Krief and incorporated the focusing means taught by Van den Engh in order to more effectively and accurately direct light to the detecting sensors.
Regarding claim 19, the modified reference teaches the limitations of claim 13 and further Van den Engh teaches wherein the focusing means is a collimator (Van den Engh: Paragraph [0069]; optical adjustment component is a collimator).
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krief (US 2015/0241336 A1) in view of Ludwig (DE 3609275 A1) as applied to claim 1 above, and further in view of Dunn et al. (US 2007/0289536 A1).
Regarding claim 18, this is an alternate rejection in the case the applicant does not agree that Krief in view of Ludwig teaches this limitation (written above). 
Dunn teaches a device that determines milk characteristics wherein the particles detected are flakes or air bubbles (Dunn: Paragraph [0033] lines 1-4).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the teaching of Krief and incorporating detecting flakes as taught by Dunn as flakes are an extremely similar type of contaminant as the blood or puss that is detected by Krief.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Halsema et al. (US 20140130745 A1), Francke et al. (US 20070272159 A1), Krone et al. (US 8250930 B2), Pinsky (US 20100285523A1), Uni (US 20070020357 A1), Wamhof (US 20050034518 A1), Ederstal et al. (WO 0119170 A1), and Hansson (WO 9715901).
It should be noted that Hansson (WO 9715901) teaches all of the limitations of claim 13 regarding the focusing means used within a milking system, however does not explicitly disclose a collimator being used. The function of the focusing means described by Hansson is what a collimator’s function is, so it can be inferred that a collimator was used. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN J MORONEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642